Citation Nr: 1745191	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-00 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a disability resulting from trauma to the eyes, including holes in the retinas and cataracts.

2.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a deviated septum.

4.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a right wrist injury.

5.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a stomach ulcer.

6.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for depression, to include as secondary to service-connected residuals of a traumatic brain injury (TBI).

7.  Entitlement to an increased initial evaluation for residuals of a TBI, currently evaluated as 40 percent disabling.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985.

This appeal comes before the Board of Veterans' Appeals (Board) from August 2010, August 2011, and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran participated in a Board hearing in January 2017.  A transcript is of record and has been reviewed.

The Board notes that the issue of entitlement to an increased evaluation for the Veteran's service-connected migraines was originally before it as well.  However, at the Veteran's January 2017 hearing before the undersigned, the Veteran withdrew this claim on the record and it is no longer before the Board.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  A Rice TDIU claim is limited to whether the Veteran is unemployable due to the service-connected disabilities on appeal-in this case, the Veteran's service-connected TBI.  In a December 2015 brief from the Veteran's representative as well as at his January 2017 hearing on the record, the Veteran indicated that he is unable to work as a result of his TBI.  As such, the Board finds that entitlement to a TDIU is currently before it as part of the Veteran's appealed increased rating claims in accordance with Rice.  Accordingly, this issue has been added as a caption on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss; a deviated septum; and depression as well as entitlement to an increased evaluation for service-connected TBI residuals and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for trauma to the eyes, to include holes in retinas; a deviated septum; and a right wrist disability in April 2004.  In a September 2004 rating decision, the RO denied service connection.  The Veteran then filed a claim for reconsideration in December 2004.  In a February 2005 rating decision, the RO continued its denial of service connection.  The Veteran then filed an additional claim for reconsideration in June 2005.  In a January 2006 rating decision, the RO continued its denial of service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in January 2007.  

2.  The Veteran filed the current claim to reopen for trauma to the eyes, to include cataracts, in March 2010.  In an August 2010 rating decision, the RO denied reopening this claim.  The Veteran then submitted a timely notice of disagreement (NOD) in November 2010, was provided with a statement of the case (SOC) in December 2013, and perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in January 2014.

3.   The Veteran filed the current claim to reopen for a right wrist disability and stomach ulcer in October 2010.  In an August 2011 rating decision, the RO denied reopening this claim.  The Veteran then submitted a timely NOD in November 2011, was provided with a SOC in August 2014, and perfected his appeal with the timely submission of a Substantive Appeal in August 2014.

3.  The evidence added to the record since the final January 2006 rating decision with regard to the claim for trauma to the eyes is not cumulative or redundant of the evidence of record on file at the time and raises a reasonable possibility of substantiating the claim of entitlement to service connection for trauma to the eyes.

4.  The evidence added to the record since the final January 2006 rating decision with regard to the claim for a right wrist disability and stomach ulcer is merely cumulative or redundant of the evidence of record on file at the time and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for these conditions.

5.  Resolving all doubt, the Board find that the Veteran's right eye trauma residuals, which include a retinal detachment, cataract, and ptosis, are the result of an in-service boxing injury.
CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for eye trauma residuals.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

2.  The criteria for establishing service connection for right eye trauma residuals, which include a retinal detachment, cataract, and ptosis are met.  38 U.S.C.A. §§ 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

3.  New and material evidence has not been received to reopen the claims of entitlement to service connection for a right wrist disability or a stomach ulcer.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any additional issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

New and Material

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Analysis

Eyes

New and Material

The Veteran filed a claim for service connection for trauma to the eyes, to include holes in retinas; a deviated septum; and a right wrist disability in April 2004.  In a September 2004 rating decision, the RO denied service connection.  The Veteran then filed a claim for reconsideration in December 2004.  In a February 2005 rating decision, the RO continued its denial of service connection.  The Veteran then filed an additional claim for reconsideration in June 2005.  In a January 2006 rating decision, the RO continued its denial of service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in January 2007.  The Veteran then filed the current claim to reopen for a trauma to the eyes, now claimed as cataracts, in March 2010. 

The January 2006 rating decision denied that claim on the basis that there was no showing of any nexus between the Veteran's current eye disabilities and the in-service boxing injury.  The Veteran was notified of the decision on January 2006.  He had until January 2007, to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until March 2010, over 3 years after the deadline.  Therefore, the January 2006 rating decision became final. 

Since the January 2006 rating decision was finalized, the Veteran submitted additional evidence, to include testimony at a January 2017 Board hearing that he had sustained the eye injury in military service and suffered since that time as well as appearing for a March 2015 VA examination with positive July 2015 addendum nexus opinion.  These statements and VA examination opinion are new because they had not been previously considered.  They are also material because they address the issue of the existence of the potential for a nexus.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for trauma to the eyes is reopened.

Merits

The Veteran contends that he currently suffers from residuals of an in-service eye trauma.  In particular, the Veteran has testified that he received a blow to the eye during a boxing match and that he has had vision problems from that time until present.  In this regard, the Veteran has presented newspaper clippings documenting that he suffered a serious eye injury during a boxing match.  The Veteran has also provided several lay statements from fellow service-members attesting that the Veteran suffered such injury and residual vision problems during military service.  Both the Veteran and the fellow service-members have indicated that the Veteran's coach would not allow the Veteran to seek treatment for injuries while in service, lest he be returned to normal duties and removed from the boxing team.

A review of the Veteran's service treatment records were absent for any discussion of complaints or treatment for any eye disabilities.

A review of the Veteran's post-service outpatient treatment records shows that the Veteran has been variously treated since the early 2000s for eye disorders, including cataracts, detached retinas, and ptosis.  A 2005 letter from the Veteran's private physician indicated that the Veteran's current eye disability was the result of a boxing injury in military service.

The Veteran was provided with a VA examination in March 2015.  At the examination, upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with right eye cataracts, detached retina, and ptosis as well as a left eye cataract.  No opinion regarding nexus was provided.

The Veteran was provided with an addendum opinion to the March 2015 VA examination in July 2015.  The VA examiner opined that the Veteran's right eye cataracts, detached retina, and ptosis were as least as likely as not caused by his in-service boxing injuries.  The VA examiner explained that the Veteran's residuals were consistent with such injuries based upon accepted medical literature and knowledge.  However, the VA examiner found that the Veteran's left eye cataract did not show evidence of a relationship to prior trauma and was, rather, age-related only.

The Board finds, upon resolving all reasonable doubt in the Veteran's favor, service connection for right eye cataracts, detached retina, and ptosis is warranted. 

The Veteran is shown to have a current diagnosis of right eye cataracts, detached retina, and ptosis as per his outpatient treatment records and VA examination.  Additionally, it is noted that the Veteran had a documented career in military service as a boxer with newspaper clippings and lay statements indicating that the Veteran sustained an eye injury. 

As such, the inquiry turns upon a finding of nexus between the Veteran's currently diagnosed right eye cataracts, detached retina, and ptosis and his in-service boxing injury.  See 38 C.F.R. § 3.310 (a).

Here, the most probative medical evidence of record, via the March 2015 VA examination and July 2015 addendum opinion, found that the Veteran's current right eye residuals were consistent with his in-service boxing injury.  Although there is no medical indication of such injury in the service treatment records, the surrounding contextual evidence appears to show that such injury did in fact occur.

Regardless, when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert, 1 Vet. App. at 49.  Given the current diagnosis of right eye cataracts, detached retina, and ptosis, in-service boxing eye injury, and positive medical nexus via the 2015 VA examiner, any reasonable doubt is resolved in favor of the Veteran and service connection for a right eye cataracts, detached retina, and ptosis is granted.  38 U.S.C.A. § 5107 (b).


Right Wrist and Stomach

The Veteran filed a claim for service connection for trauma to the eyes, to include holes in retinas; a deviated septum; and a right wrist disability in April 2004.  In a September 2004 rating decision, the RO denied service connection.  The Veteran then filed a claim for reconsideration in December 2004.  In a February 2005 rating decision, the RO continued its denial of service connection.  The Veteran then filed an additional claim for reconsideration in June 2005.  In a January 2006 rating decision, the RO continued its denial of service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in January 2007.  The Veteran then filed the current claim to reopen for a right wrist disability and a stomach ulcer in October 2010. 

The January 2006 rating decision denied that claim on the basis that there was no showing of any nexus between the Veteran's current right wrist disability and stomach ulcer and the in-service boxing injury.  The Veteran was notified of the decision on January 2006.  He had until January 2007, to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until March 2010, over 3 years after the deadline.  Therefore, the January 2006 rating decision became final. 

Since the January 2006 rating decision was finalized, the Veteran submitted additional evidence, to include testimony at a January 2017 Board hearing that he had sustained multiple injuries to his hand and stomach as a result of boxing in the military, as well as post-service outpatient treatment records showing treatment for these conditions, but no discussion of nexus to military service or boxing.  These statements and treatment records are new because they had not been previously considered.  However, they are not material because they merely address the same issues that were before the RO at the time of the January 2006 rating decision; namely that the Veteran had current wrist and stomach disabilities with an unsupported indication from the Veteran's private physician that these disabilities were the result of boxing injuries.  The Veteran has not provided any medical evidence with support to show that either of these injuries were caused by or incurred in military service.  As such, the Veteran's new evidence submissions do not meet the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has not been received, the claim of entitlement to service connection for a right wrist disability and/or a stomach ulcer  is not reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a disability resulting from trauma to the eyes, including holes in the retinas and cataracts is reopened.

Entitlement to service connection for a disability resulting from trauma to the eyes, diagnosed as right eye trauma residuals, which include a retinal detachment, cataract, and ptosis, is granted.

New and material evidence having not been received, the claim for entitlement to service connection for a right wrist disability is not reopened.

New and material evidence having not been received, the claim for entitlement to service connection for a stomach ulcer is not reopened.


REMAND

The Veteran was last provided with SOCs for the issues of entitlement to service connection for bilateral hearing loss; a deviated septum; and depression as well as entitlement to an increased evaluation for service-connected TBI residuals in December 2013 and August 2014.  The record reflects that the Veteran was then provided with VA examinations for all of these conditions in March 2015.  Furthermore, the VA associated the Veteran's current available VA outpatient treatment records since 2013 to present with the claim file.

Any pertinent evidence submitted by the appellant or representative which is accepted by the Board under the provisions of this section, or is submitted by the appellant or representative in response to a § 20.903 of this part, notification, as well as any such evidence referred to the Board by the agency of original jurisdiction under § 19.37(b) of this chapter, must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c).  Such a waiver must be in writing or, if a hearing on appeal is conducted, the waiver must be formally and clearly entered on the record orally at the time of the hearing.  Id.  Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.  Id.  

Here, the claims file reflects that the Veteran has provided no waiver of consideration for these recent submission.  However, in this regard it should be noted that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105  by adding new paragraph (e), has addressed new procedures for claims in which new evidence was received after the last supplemental statement of the case (SSOC) without a waiver of AOJ consideration.  Under that provision, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Therefore, such claims should not be remanded solely for consideration of such new evidence without a request from the Veteran.  The Board notes that, as the Veteran's appeal was perfected in 2014, the new provision would apply.

However, it is also noted that, currently, VA has not interpreted the aforementioned amendment to extend to evidence that was not submitted by the Veteran, such as evidence that was suggested by a submission, but gathered separately pursuant to the duty to assist.  Here, the Veteran did not submit the evidence in question (i.e. the March 2015 VA examinations and VA outpatient treatment reports).  Rather, this evidence was developed by VA based upon its duty to assist.  As such, the Board will not assume that the Veteran has knowingly and voluntarily waived AOJ consideration in this case, as he was not the originator of this evidence submission.  There is no indication in the claims file that the Veteran objected, either explicitly or constructively, to this evidence being first reviewed by the AOJ, further noting that he has had over 2 years to respond since the notification in March 2015.

Accordingly, this claim must be remanded to the RO for initial review and consideration of the March 2015 VA examinations and updated VA outpatient treatment reports in the first instance.  After consideration of the new evidence has been afforded as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a SSOC and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

Additionally, in regard to the Veteran's TBI claim, it is noted that the Veteran was last examined in March 2015.  Since that time, in the December 2015 brief from Veteran's representative, as well as in testimony provided at the January 2017 Board hearing, the Veteran has indicated that his TBI symptoms have worsened since the last VA examination.  In particular, the Veteran has also claimed that he has had to stop working since the last VA examination due to increased TBI symptoms.

Although the March 2015 VA examination was adequate at its respective time, its contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A  (West 2014); 38 § C.F.R. § 3.159  (2016).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)). 

The Veteran has reported worsening symptoms since the March 2015 VA examination.  Furthermore, the last VA examination of record is over 2 years old.  As such, it is necessary to obtain a new examination in order to assess the current effects of the Veteran's TBI.

As to the issue of entitlement to a TDIU, the claims being remanded herein are inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The issues of entitlement to an increased evaluation for service-connected TBI, as well as entitlement to service connection for bilateral hearing loss; a deviated septum; and depression must be developed before the Board renders a decision on the TDIU claim, as the outcome of such evaluation may negate the need or availability for TDIU.  Upon completion of the aforementioned development, reconsideration of the Veteran's claim for TDIU, to include any additional development deemed to be necessary in such inquiry, should be undertaken.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (c) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Thereafter, the RO should then review and consider the March 2015 VA examination reports and current VA outpatient treatment reports in the first instance and conduct any further development that may be necessary.

3. The Veteran should also be afforded a new VA examination to determine the nature, severity, and extent of his current TBI. The entire claims file should be made available to and be reviewed by the examiner,. Any indicated tests and studies should be accomplished and all clinical findings reported in detail and correlated to a specific diagnosis.

In particular, the VA examiner should consider and discuss the Veteran's contentions that his TBI symptoms have increased to the extent that he is prevented from working.

A fully articulated medical rationale for any opinion expressed should be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence. If any claim remains denied, the Veteran should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


